Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
	The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 06/28/2022.  
Status of Claims
Claims 1, 3-8, 10-15, and 17-20 have now been amended by Applicant,
Claims 2, 3, 9, 10, 16, 17 have been canceled by Applicant.
Claims 1, 4-8, 11-15, and 18-20 are currently pending and have been rejected as follows.
Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/28/2022 has been entered.
Response to Amendments
112(b) rejection in the previous act are removed in view of Applicant’s amendments. 
Response to Arguments
Applicant’s 06/28/2022 amendment necessitated new grounds of rejection in this office action.
Response to prior art Arguments
Applicant’s prior art argument(s) were considered but moot in view of new grounds of rejection.
Remarks p.12 ¶3 -¶4 argues that Bloomberg selects use case and then adjusts remaining use cases to operate within specific variables instead of “adjusting, based on the evaluating, one or more of the plurality of use cases in response to a nonselection of any of the plurality of use cases; and outputting an adjusted predicted revenue and an adjusted predicted expense in response to inputting the adjusted one or more use cases into the revenue-trained artificial intelligence model and the expense-trained artificial intelligence model” as amended at Claims 1,8,15.
        Examiner submits that the contested feature is met by Silberman et al US 20190019213 A1 
because it is now more broadly rolled into independent Claims 1,8,15. Specifically, Silberman
teaches at ¶ [0082] 3rd sentence and ¶ [0084]: in response to determining at 504 that no, a subset is not to be selected, the process proceed to 508. Then at 514, new customer event timelines may be added to stored data. ¶ [0119] 4th sentence: After the tradeoffs have been changed, the analysis module 404 determine the results of selecting the tradeoffs and display the results in UI 1100 via multiple display components 1106. This finding is important since according to Silberman ¶ [0043] last sentence-¶ [0044] 1st, 4th-7th sentences: Various trade-offs may be used to modify (fine tune) marketing campaigns to achieve a particular revenue goal while spending a particular amount of money. VAZT answer questions such: Which market segment (of the target population) yields most revenue per cost (e.g., per dollar)? What is the impact on revenue and cost when the target population is reduced to a subset (e.g., segment) of customers? How much of the $3 M gap can be attained (and at what cost) by running a second campaign to a subset (e.g., particular segment) of customers? 

    PNG
    media_image1.png
    1107
    699
    media_image1.png
    Greyscale

Silberman Fig.5 emphasis on step 504->No in support of rejection arguments
 	Thus, Examiner reasons that Silberman teaches or suggests the contested feature. 
Response to 101 Arguments
    Applicant’s 101 arguments have been fully considered but they are not persuasive.
STEP 2A PRONG 1: Remarks 04/06/2022 p.15 ¶3 points to USPTO hypothetical example vi. to argue that although current Claim 1 include limitations that fall in one or more of the three abstract groupings, current Claim 1 only involves the abstract ideas of inputting price and quantity, calculating performance indicators, in the overall method of evaluating and selecting a use case that accommodates revenue, expense, and go-to-market (GTM) plans with multiple dimensions.   
Examiner fully considered the argument but respectfully disagrees finding it unpersuasive by reincorporating herein all the findings and rationales at Final Act 04/06/2022 p.5-p.8 ¶2. 
With respect to hypothetical example vi., it appears that such example is similar USPTO Example 37. Examiner reminds Applicant that all 101 examples provided by USPTO are non-precedential. See USPTO “2019 PEG, 101 Examples 37-42 document entitled “Subject Matter Eligibility Examples: Abstract Ideas” p.1 ¶1 2nd sentence. “The examples below are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG” corroborating “May 2016 Update: Memorandum - Formulating a Subject Matter Eligibility Rejection and Evaluating the Applicant’s Response to a Subject Matter Eligibility Rejection”, p.5 ¶2 Section C: “USPTO issued examples in conjunction with the Interim Eligibility Guidance, including […] July 2015 Update Appendix I: Examples […]; These examples, many of which are hypothetical, were drafted to show exemplary analyses under the Interim Eligibility Guidance and are intended to be illustrative of the analysis only. While some of the fact patterns draw from U.S. Supreme Court and U.S. Court of Appeals for the Federal Circuit decisions, the examples do not carry the weight of court decisions. Therefore, the examples should not be used as a basis for a subject matter eligibility rejection.  
It is further noted that here, the facts of the argued independent claim 1 are different than the ones of the hypothetical case above. Specifically, as recognized by Applicant at Remarks 04/06/2022 p.15 ¶2, the cited example required “determining the amount of use of each icon by using a processor to track the amount of memory allocated to the application associated with the icon over a period of time, and automatically moving the most used icons to a position in the GUI closest to the start icon of the computer system based on the determined amount of use”, whereas here the case inputting price and quantity inputs, as well as the calculating of key performance indicators, etc. as raised at Remarks 04/06/2022 p.15 ¶3 remain abstract and ineligible as tested at Final Act 04/06/2022 p.12 last ¶ to p.14 ¶2 and reincorporated herein.
While Applicant admits at Remarks 04/06/2022 p.15 ¶3 that Claim 1 include limitations that fall in one or more of the three abstract groupings, Applicant tells little if any, at Remarks 04/06/2022 p.15 ¶3, of non-abstract elements that would render the claim patent eligible. 
  Thus, Examiner concludes that the claims still recite, or at minimum describe or set forth the abstract exception. Step 2A prong one. 
 
STEP 2A PRONG 2: Remarks 04/06/2022 p.15 last ¶-p.17 further argues that claim 1 provides an improvement and hence integrates the abstract idea into a practical Application. 
	Examiner fully considered the argument but respectfully disagrees by reincorporating herein all findings and rationales at Final Act 04/06/2022 p.9, namely that “improvement in the judicial exception itself” [here Remarks 04/06/2022 p.15 last ¶-p.17] “is not an improvement in technology” per MPEP 2106.04(d)(1). Similarly, MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to state that a “groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry" further corroborated by “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02,2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” [similarly argued here at Remarks 04/06/2022 mid-p.16 as “difficulties may arise when attempting to understand the resources and investments needed over the course of the project… execution hand-offs after the transaction close or launch date are often inadequate as it is often difficult to implement a GTM plan that supports the projected revenue across various sales channels and geographies” at], those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here improving already abstract grouping of “Certain Methods Of Organizing Human Activity” and/or “Mental Processes” as argued at Remarks 04/06/2022 p.17 ¶1: This overall approach accommodates changes found to customer buying patterns recognizing that methods used before to provide solutions may no longer be sufficient given more involved customer requirements for offering readiness and on-going omnichannel delivery of customer experiences]. “An advance of that nature is ineligible for patenting”. Simply said here, as in “SAP”, “no matter how much of [such] an advance in the field the claims [would] recite, the advance [would still] lie entirely in the realm of abstract ideas [here Certain methods of organizing human activity] with no plausibly alleged innovation in non-abstract application realm. This is corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015”, again undelaying the difference between improvement to an entrepreneurial goal objective, versus improvement to actual technology, further supported by MPEP 2106.04, and prior guidance at 2019 PEG Advanced Module Slide 20, USPTO Memorandum-Recent Subject Matter Eligibility Decisions McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc. and BASCOM Global Internet Services v. AT&T Mobility LLC, November 2, 2016 p.2 ¶5-¶6: the asserted particular solution still needs to be a technological solution. 
	Such improvement to an entrepreneurial goal objective is stated by Applicant at Remarks 04/06/2022 p.17 ¶2: “Applicant's independent claim 1 is practically applied to the real world use of evaluating multiple use cases and selecting one of the use cases that best meets revenue predictions and expense predictions based on key performance indicators. In independent claim 1, both revenue and expense models calculate a number of essential elements based on the characteristics of the use cases, resources, and other investment characteristics. The models are designed to lessen user inputs while creating detailed operating plan information. Revenue and expenses for multiple use cases are projected for a number of years (e.g., ten years, etc.), along with in-method analysis that assists users with in-method testing to ensure use case reasonableness. In addition, independent claim 1 allows a user to evaluate a number of use cases and simplifies user input”. 
Thus, Examiner finds that the claims do not recite additional, computer-based elements that provide an actual, technological improvement to integrate the abstract idea into a practical application. Step 2A prong two.
-------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1,8,15 were amended to recite: “adjusting, based on the evaluating, one or more of the plurality of use cases in response to a non-selection of any of the plurality of use cases”. Thus, the “evaluating” is now the basis for “adjusting”, not its mere precursor. There is no clear, deliberate and sufficient disclosure in the Original Disclosure to show that Applicant had possession, in its entirety, for such newly added matter of: “based on the evaluating”  “adjusting,… one… of the plurality of use cases in response to a non-selection of any” [thus including the “one”] “of the plurality of use cases”.
           Claims 4-7, 11-14, 18-20 are dependent and rejected based on parent Claims 1,8, 15.  
           Claims 1, 8, 15 are recommended to be amended to recite: “adjusting, based on the evaluating, one or more of the plurality of use cases in response to a non-selection of ” other “of the plurality of use cases”. Clarification and/or correction is/are required.  
-------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), describe or set forth the abstract exception, as follows, except where strikethrough 
	/ “ 
(independent Claim 8):
     * “inputting a price input and a quantity input corresponding to a plurality of 5use cases associated with a revenue producing offering into a revenue-trained 
     * “outputting, by the revenue-trained ;
     * “outputting, by the expense-trained ;
     * “calculating a plurality of key performance indicators (KPIs) based on the predicted revenue and the predicted expense data corresponding to each of the plurality of use cases; 
    * “evaluating the plurality of use cases based on the calculated plurality of KPIs corresponding to each of the plurality of use cases”; 
    * “adjusting, based on the evaluating, one or more of the plurality of use cases in response to a non-selection of any of the plurality of use cases”;
    * “outputting an adjusted predicted revenue and an adjusted predicted expense in response to inputting the one or more adjusted use cases into the revenue- trained 
    * “calculating a plurality of adjusted key performance indicators (KPIs) based on the adjusted predicted revenue and the adjusted predicted expense”; “and”
 * “selecting one of the plurality of use cases to implement based on the plurality of adjusted KPIs”.
 (independent Claims 1, 8, 15)
	“prior to inputting the price input and the quantity input into the revenue-trained and expense-trained ”:
	* “selecting a plurality of revenue model elements applicable to an 4organization corresponding to the revenue producing offering”; 
	* “5training the revenue-trained ”; 
	* “7selecting a plurality of expense model elements applicable to the 8organization corresponding to the revenue producing offering”; “and” 
	* “9training the expense-trained          (dependent Claims 4, 11, 18) 
	* “outputting a report of the set of predicted GTM resources corresponding to a 3selected one of the plurality of use cases, wherein the selected use case is planned for implementation”; 
	* “providing the report to one or more implementors”
(dependent Claims 5, 12, 19)
	* “segmenting the predicted revenue, the predicted expense data, and the predicted GTM resources into a plurality of sales areas, wherein the plurality of sales areas include one or more geographies and one or more sales channels”                               
(dependent Claims 6, 13, 20)
	* “providing a set of data by one or more categories and by one or more of the plurality of sales areas, 3wherein at least one of the one or more categories is selected from the group 4consisting of one or more Deal counts, one or more Average Selling 5Prices, one or more Bookings (Land, Expand, renewal subscriptions), one 6or more Revenues (land license, land subscription, expand license, 7expand subscription, renewal subscriptions), one or more ARR (Annual Recurring Revenue), one or 8more Churn, and one or more deferred revenues”                                    
(dependent Claims 7, 14)
--------------------------------------------------------------------------------------------------------------------------
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, per MPEP 2106.04(a)(2) II, the claims recite, or at least describe or set forth the abstract “Certain Method of Organizing Human Activities” grouping, with Examiner stressing that the term fundamental is not used in the sense of necessarily being old or well-known1. Indeed, here when tested per MPEP 2106.04(a)(2)II, the claims recite, or at least describe or set forth fundamental economic practices and commercial interactions [here as “go-to-market GTM resources”] through business relations, marketing activities, sales activities etc. [here “price and quantity input corresponding to” “5use cases associated with a revenue producing offering, predicted revenue corresponding to each of use cases based on defined categories”, “expense data corresponding to each of” “use cases based on set of predicted go-to- market (GTM) resources at a plurality of levels corresponding to each of the plurality of use cases”, “evaluating the plurality of use cases based on the calculated plurality of KPIs corresponding to each of the plurality of use cases”; “adjusting, based on the evaluating, one or more of the plurality of use cases in response to a non-selection of any of the plurality of use cases” at independent Claims 1,8,15; “providing report to” “implementors” -dependent Claims 5,12,19; “segmenting predicted revenue & expense data, predicted GTM resources into” “sales areas, wherein the plurality of sales areas include” “geographies” “and” “sales channels” at dependent Claims 6, 13, 20; “providing a set of data by” “categories and by” “the sales areas, 3wherein at least one of the categories is selected from” “Deal counts, Average Selling 5Prices, Bookings (Land, Expand, renewal subscriptions), Revenues (land license, land subscription, expand license, 7expand subscription, renewal subscriptions), one or more ARR (Annual Recurring Revenue), Churn, and deferred revenues” at dependent Claims 7,14]. Examiner points to MPEP 2106.04(a)(2) II last ¶ to submit that performing certain activity between a person and a computer does not preclude the claims from falling within Certain methods of organizing human activity grouping.
Examiner also submits that per MPEP 2106.04(a) above, the “Certain Method of Organizing Human Activities”, can be argued as implementable by “Mathematical Relationships”2 expressed in words [here “calculating” “key performance indicators (KPIs) based on the predicted revenue and expense data corresponding to each of the” “use cases”;  followed by “evaluating the plurality of use cases based on the calculated plurality of KPIs corresponding to each of the plurality of use cases”;  at independent Claims 1, 8, 15, “5training the revenue-trained”  “model using the” 6”selected revenue model elements” at “9training the expense-trained” “model using the” 10”selected expense model elements” at dependent Claims 4, 11, 18; “segmenting the predicted revenue, expense data, and the predicted GTM resources into” “sales areas, wherein the sales areas include geographies and sales channels” at  dependent Claims 6,13,20] and by “Mental Processes”3 through use of physical aids such as pen & paper as part of:     
          - observation [here “output” “predicted revenue corresponding to each of” “use cases based on a plurality of defined categories”, “output” “predicted expense data corresponding to each of the use cases based on a set of predicted go-to- market (GTM) resources at a plurality of levels corresponding to each of the plurality of use cases]
	 - evaluation [here “evaluating the” “use cases based on the calculated plurality of KPIs corresponding to each of the plurality of use cases” at independent Claims 1, 8, 15]
	- judgement [here “selecting one of” “use cases to implement based on the evaluation” at independent Claims 1,8,15; “select” “revenue model elements applicable to an 4organization corresponding to revenue producing offering”; “7select” “expense model elements applicable to 8organization corresponding to revenue producing offering” at dependent Claims 4, 11, 18].
6     	Accordingly, there is a preponderance of evidence for the claims reciting, describing or at least setting forth the abstract exception. Examiner further points to MPEP 2106.04(a)(2) IIIC. to submit that: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment, and 3. Using a computer as a tool to perform a mental process, do not preclude the claims from reciting, describing or setting forth the abstract exception. Additional details will be now investigated more granularly below.  
-------------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [strikethrough above] is found to merely apply the already recited abstract idea. 
Specifically, per MPEP 2106.05(f) the additional, computer based elements [here “processor(s); 3memory coupled to processor(s)” at4 independent Claim 8], provide mere instructions [“set of computer program instructions stored in the memory and 5executed by at least one of the processor(s)” at independent Claim 8] to apply [here “perform actions 6comprising” at independent Claim 8] the abstract idea [here identified above] or mathematical algorithm4 [here 5”train revenue-trained” & “expense-trained artificial” “intelligence model using the 6selected revenue” “and” “expense model elements”; 9at dependent Claims 4,11,18] where computer components are merely used as tools to perform economic tasks (above) or other tasks to receive data5  [here “input price & quantity corresponding to 5use cases associated with revenue producing offering” as well as “input adjusted price and quantity input” at independent Claims 1,8,15].
Additionally, the use of “artificial intelligence models” can be viewed as a form of linking the abstract idea to a technological environment or field of use. As stated by 
	MPEP 2106.05(h) the Courts often cite to “Parker v. Flook” as providing a classic example of a field of use limitation. Specifically, similar to how in Flook, the claim recited steps of calculating an updated value for an alarm limit according to a mathematical formula in a process comprising the catalytic chemical conversion of hydrocarbons6, the current independent Claims 1, 8, 15 similarly apply “revenue-trained” and “expense-rained” “artificial intelligence models” to “outputs” respective “predicted revenue” and “expense” corresponding to each of the use cases 9based on a plurality of defined categories”. Since “Flook” repetitive algorithms did not save the claims from patent ineligibility, the Examiner analogously reasons that the currently recited apply “revenue-trained” and “expense-rained” “artificial intelligence models” and the repetitive “adjusting” of “inputs” at independent Claims 1, 8, 15 should similarly not save the claims from patent ineligibility. 
	In fact, MPEP 2106.05(h) cites “Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 Fed. Cir. 2016” to state that the combination of collecting info, analyzing it [here “calculating, evaluating, adjusting”], and displaying [here “outputting”, “selecting”] certain results of the collection and analysis to data related to such technological environment does not integrate the abstract idea into a practical application. 
---------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, [see MPEP 2106.05(f)] and/or provide a narrowing of the abstract idea to a field of user or technological environment [MPEP 2106.05(h)]. For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f) and/or (h) as sufficient option for evidence. However, assuming arguendo that further evidence would be require to demonstrate conventionality of the additional, computer-based elements [as initially strikethrough above], Examiner would further point to MPEP 2106.05(d) to demonstrate that said additional elements remain well-understood, routine, conventional. In that case, Examiner would rely as evidence on Applicant’s own Spec., and/or case law. 
Per MPEP 2106.05(d)(I)(2) Examiner points to Applicant’s own Spec. as follows:  
	* Original Specification ¶ [0017] 1st sentence, ¶ [0028] disclosing the processors at a high level of generality.
	* Original Specification mid-¶ [0013], ¶ [0028] disclosing memory at a high level of generality.
	* Original Specification ¶ [0024] 1st sentence exemplifying at artificial intelligence at a high level of generality and/or commercially availability: “In some illustrative embodiments, Al system 100 may be the IBM WatsonTM QA system available from International Business Machines Corporation of Armonk, New York, which is augmented with the mechanisms of the illustrative embodiments described hereafter”
Per MPEP 2106.05(d)(I)(2) Examiner points to the following publications showing the application of a combination of multiple machine learning or artificial intelligence algorithms being well-understood, routine, each classified by USPTO as part of ensemble learning in the CPC G06N20/20 classification scheme:
	* US 11037236 B1 column 9 lines 16-19: As noted above, the aforementioned adaptively-determined matching algorithm includes a machine learning algorithm, such as a rule ensemble algorithm known to those skilled in the art.
	* US 20210065128 A1 ¶ [0007] 3rd sentence: The machine learning model may be an ensemble of decision trees or may be a neural network, among other implementations that are known
	* US 20200160460 A1 ¶ [0070] 4th sentence: “the machine learning classifier may include any machine learning classifier known in the art including, but not limited to, a conditional generative adversarial network (CGAN), a convolutional neural network (CNN) (e.g., GoogleNet, AlexNet, and the like), an ensemble learning classifier”
	* US 20200134716 A1 ¶ [0088] “Generally, the MLAs that are trained and/or deployed as described herein may comprise any one, or some combination (e.g., in an ensemble), of a number of known machine learning techniques, which may include, without limitation: linear/logistic regression models, classification models, time-series models, clustering algorithms, nearest neighbor methods, decision trees, support vector machines, graphical models, neural networks, boosting, bagging, random forests, other ensemble methods, and/or any other type of function, algorithm, and/or model. In certain implementations, some of the noted algorithms might not use specifically engineered features”.
	* US 20190289826 A1 ¶ [0115] In another embodiment, system 100 may utilize one or more machine learning techniques to carry out one or more functions of the present disclosure. It is contemplated herein that system 100 may be configured to carry out any type of deep learning technique and/or machine learning algorithm/classifier known in the art including, but not limited to, a convolutional neural network, an ensemble learning classifier, a random forest classifier, an artificial neural network, and the like. In this regard, the one or more processors 12, 138, 146 may be configured to train one or more machine learning classifiers configured to carry out the one or more functions of the present disclosure.
	* US 20190101908 A1 ¶ [0021] Fig.7 is a diagram illustrating the accuracy of the prediction result by a combination of the parametric model and the non-parametric model and the ensemble learning in accordance with an embodiment of the present disclosure, and the prediction result of the conventional method.
	* US 20180253657 A1 ¶ [0068] 4th sentence: “The common machine learning algorithms include, but are not limited to: gradient boosting machine, random forest, support vector machine, deep learning, ensemble learning, etc.”
	* US 20180218428 A1 ¶ [0050] 1st sentence: “In many embodiments, activity 410 can comprise determining the static features common to both the one or more first items and one or more second items using ensemble learning”.
	* US 20180096362 A1 ¶ [0048] 1st  sentence: “The machine learning model of the present invention may apply additional artificial intelligence techniques, such as a method of learning ensembles of decision trees known as random forests”.
	* US 20140025354 A1 ¶ [0024] 3rd sentence: “The one or more variants of machine learning models can be generated using known ensemble techniques”.
	* US 11138524 B2 column 3 line 25 disclosing conventional ensemble machine learning approaches.
	* US 20210264320 A1 ¶ [0002]: “Boosting methods are generic methods for constructing an ensemble model from a set of base learners (also referred to as base regressors)”.
	* US 20210248474 A1 ¶ [0002] 3rd sentence: “There are many well-known methods for building ensembles of machine learning systems”
	* US 20210239828 A1 ¶ [0009] 1st sentence: “Ensemble learning is known”. 
	* US 20210192388 A1 ¶ [0070] last sentence: “There are several known techniques, including (but not limited to): convolutional neural networks (CNNs), recurrent neural networks (RNNs), ensemble learning methods such as adaptive boosting (e.g., Adaboost) learning, decision trees, support vector machines (SVMs), and other supervised learning techniques”.
	* US 20210158197 A1 ¶ [0076] last sentence: “Using a common notation in ensemble modeling, the following levels of data and learners (see Fig.2) can be defined”.	* US 20210097446 A1 ¶ [0003] “Distributed classification is a type of machine learning method, known more generally as an ensemble method, in which the task of classification is performed jointly by multiple base classifiers whose output is aggregated by an aggregator to make a final classification decision”
	* US 20210074425 A1 mid- ¶ [0033]: “It will be appreciated that many known methods of ensemble learning may be used in embodiments in which multiple alternative models are trained to make similar classification predictions using different supervised and/or unsupervised machine learning techniques”
	* US 20210027163 A1 ¶ [0324] 2nd sentence noting “a conventional ensemble in the form of an extra cost function imposed by a learning coach”.
	* US 20200410090 A1 ¶ [0117] 3rd sentence: “Any of many well-known methods for building and training ensembles of machine learning systems may be used in various embodiments of the invention to generate the base ensemble…”
	* US 20200401951 A1 ¶ [0024] 5th sentence: “A random forest algorithm (also known as “random decision forests”) is an ensemble learning method for classification, regression and other tasks that operates by constructing a multitude of decision trees at training time and outputting the class that is the mode of the classes (classification) or mean prediction (regression) of the individual trees”.
	* US 20200387602 A1 ¶ [0021] 3rd sentence reciting “conventional approaches by providing a system for using an ensemble of machine learning models”
	* US 20200349416 A1 ¶ [0003] 1st sentence: “Ensemble learning is a machine learning method in which a series of individual learners (or known as submodels) are used, and then the learning results are integrated to obtain a better learning effect than that of a single learner”
	* US 20200327455 A1 ¶ [0031] last sentence: well-known techniques can be used to make the ensemble members learn to be different and to enhance the overall performance of the ensemble.
	* US 20200250584 A1 ¶ [0052] last sentence: “ensemble learning are well-known to those skilled in the art and are therefore not described herein.
	* US 20200210894 A1 ¶ [0089] “The creation method for the prediction model by formula (3) is one example, and the prediction model may be derived by a generally known method such as regularization, decision tree, ensemble learning, neural networks, and Bayesian networks”.
	* US 20200210887 A1 ¶ [0040] last two sentences: “ensemble algorithms, and any other suitable machine-learning algorithms known to persons of ordinary skill in the art”
	* US 20200143528 A1 ¶ [0051] 1st sentence: “It is further noted herein that the machine learning classifier generated in step 202 may include any type of machine learning algorithm/classifier and/or deep learning technique or classifier known in the art including, but not limited to, a random forest classifier, a support vector machine (SVM) classifier, an ensemble learning classifier, an artificial neural network (ANN), and the like”
	* US 20200034668 A1 ¶ [0036]: “Random forest is an ensemble learning method for classification, regression, clustering, etc., which operates using many decision trees when trained, then outputting a classification that is the mode (most common) of the classes for classification, and a mean (average) prediction for regression. In effect, it is similar to a bootstrapping algorithm with a decision tree (such as the Classification and Regression Tree (CART) model)”.
	* US 20190279112 A1 ¶ [0003] “Developers of artificial intelligence (AI) systems are constantly working to identify improvements in the performance (e.g., accuracy) of supervised machine learning (ML) techniques. For example, one of the most common approaches involves combining machine learning algorithms in a technique called ensemble learning.
	* US 20190065859 A1 ¶ [0082] 2nd sentence: “various well-known techniques such as BrownBoost can be utilized for the branch function and learning of posterior probability by the decision tree execution unit 63, and ensemble learning by the probability integration unit 64”.
	* US 20170091627 A1 ¶ [0072] 3rd sentence: “In alternate examples, other known ensemble machine learning techniques or data mining algorithms may be used as the plurality of models”.
	* US 20150356461 A1 ¶ [0035] 2nd sentence: “Each of the machine learning models in the ensemble machine learning model 302 has been trained separately to generate scores that represent probabilities, e.g., using conventional machine learning training techniques”.
	* US 20150100524 A1 mid-¶ [0025], mid-¶ [0032]: “In another embodiment of the smart selection technique the machine learning method that is used to train the ensemble model is a conventional gradient-boosted decision trees method. In yet another embodiment of the smart selection technique the machine learning method that is used to train the ensemble model is a conventional support vector machine method”.
	* US 20140337269 A1 ¶ [0003] 2nd sentence: “Learning ensembles of decision trees is a popular method of machine learning, and one such implementation, known as Random Forests, are a combination of several decision trees”
	* US 20120016816 A1 ¶ [0120] 2nd sentence: “An ensemble learning is known as one machine learning technique”.
	* US 20090125463 A1 ¶ [0063] last sentence: method known as the so-called ensemble learning (see, for example, the following URL "http://www.hulinks.co.jp/software/randomforests/" for data mining package software using an ensemble learning technique)
Per MPEP 2106.05(d)(II), the additional computer-based elements, can also be viewed as performing the well-understood, routine or conventional functions of: 
	* gathering statistics7 [here “input price and quantity input corresponding to 5use cases associated with a revenue producing offering into a revenue-trained artificial intelligence model and an expense-trained artificial intelligence model”; “input adjusted price and quantity input into the revenue-trained artificial intelligence model and the second artificial intelligence model” at  independent Claims 1, 8, 15]
	* performing repetitive calculations8 [here “5train revenue-trained artificial intelligence model using 6selected revenue model elements”; “9train expense-trained artificial intelligence model using the 10selected expense model elements” at dependent Claims 4, 11, 18; “7adjusting at least one of the plurality of use cases in response to a non-selection of 8any of the plurality of use cases after performing the evaluation”; “and” “inputting the one or more adjusted use cases” at dependent Claims 1, 8, 15].
	All of these fail to provide anything significantly more than what is already well-understood, routine and conventional in light MPEP 2106.05(d) 
	In conclusion, Claims 1, 4-8, 11-15, 18-20 although directed to statutory categories (here “method-” or process at Claims 1, 3-7, 14 “system” or machine at Claims 8, 10-13 and “computer program product”9 at Claims 15, 17-20) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). The claims are thus ineligible.









Rejections under 35 § U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Silberman et al, US 20190019213 A1 hereinafter Silberman, in view of
	* Gill; Harjinder S. US 6947951 B1 hereinafter Gill. As per, 
Claims 1, 8, 15 Silberman teaches or suggests “A method implemented by an information handling system that includes a processor and a memory accessible by the processor, the method comprising”/“information handling system comprising: one or more processors; a memory coupled to at least one of the processors; and a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions comprising”: / “A computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, performs actions comprising” (Silberman ¶ [0079],[0123]-[0125], [0133])
	- “inputting a price input and a quantity input corresponding to a plurality of use cases associated with a revenue producing offering into a revenue-trained artificial intelligence model and an expense-trained artificial intelligence model” (Silberman [0031] noting at least 2 trained machine learning models: vendor value prediction (VVP) model predict current vendor value-CVV for each action in marketing campaign, and next symbol predictor (NSP) model, to predict N next based on past events i.e. that will cause a customer to purchase a item worth predicted $ amount. Similar ¶ [0076] 2nd-3rd sentences. Further Silberman ¶ [0032] 1st sentence: training VVP model to determine vendor values using historical event timelines may be done initially. ¶ [0061] 1st-5th sentence:  In Fig.3, 3 marketing campaigns are evaluated by adding each campaign to customer's event timeline. marketing campaigns being evaluated include 1st campaign 302, 2nd campaign 304, 3rd campaign 306. Each of marketing campaigns 302, 304, 306 are added to the customer's event timeline (events 104) to create 3 virtual sequences that are evaluated by a trained machine learning model, called vendor value prediction - VVP model 312. For example, adding 1st marketing campaign 302 to event timeline 102 creates sequence 308(1), adding 2nd marketing campaign 304 to event timeline 102 creates sequence 308(2), adding 3rd marketing campaign 306 to event timeline 102 creates sequence 308(3). Each of sequences 308 may be evaluated using the VVP model to determine the vendor value (e.g. how much value the customer places on the vendor) for each action in marketing campaign. Also ¶ [0010] 4th sentence: the customer and associated revenue & cost data are added to a group corresponding to particular marketing campaign that was used in augmented event timeline with highest predicted revenue. ¶ [0030] 3rd-4th sentences: the time period may be added as a feature (e.g., descriptor) to the subsequent event. The time period may be used to decay the CVV to account for the diminished impact of older events while increasing the importance of more recent events. Further,
           Silberman [0038] 2nd sentence: NSP model is trained using same customer event timelines as VVP model, to predict specific or ranges of revenue outcomes for each marketing campaign based on predicting next symbol in a string of symbols that represent an event timeline. ¶ [0039] last sentence: strings of symbols representing actual customer event timelines may be used to train next symbol prediction (NSP) mode). ¶ [0114] 1st, 4th sentence: at 1002, a customer may be selected from group of customers whose augmented timelines were evaluated using next symbol prediction-NSP model 314 of Fig.3. At 1008 customer & data associated with the campaign, i.e. campaign costs, revenue, are added to a group associated with the particular campaign); 

	- “outputting, by the revenue-trained artificial intelligence model, a predicted revenue corresponding to each of the plurality of use cases based on a plurality of defined categories” (Silberman Fig.3 304->310, [0011] last sentence the trained machine learning model predicts next symbols (next revenue event) on analyzing the string of symbols corresponding to augmented event timeline. For example, ¶ [0031] last 3 sentences: next symbol predictor (NSP) model, as trained machine learning model, predicts N next events that occur after marketing campaign ended. For example NSP model predicts that, based on past events in event timeline, a particular marketing campaign's set of actions will cause a customer to purchase an item worth a predicted amount. To illustrate, the NSP model may predict that a particular campaign will cause a customer to spend $30000 to purchase a car from the vendor. ¶ [0073] last 3 sentences: in Fig.3, NSP model 314 predict in next event 310 the vendor services the individual's car resulting in revenue of $350 (S350). In this way, NSP model 314 may, for each marketing campaign, predict whether next event (or next set of events) includes a revenue event and predict how much revenue will be received. For example, in Table 1, an expected revenue column is added, with 1st campaign 302 predicted to yield $100, 2nd campaign 304 predicted to yield $350, and 3rd campaign predicted to yield $200. Similarly, ¶ [0107] 2nd-3rd sentences, ¶ [0110]) 

	- “outputting, by the expense-trained trained artificial intelligence model, a predicted expense data corresponding to each of the plurality of use cases based on a set of predicted (Silberman Fig.12 [0031] 2nd-3rd sentence vendor value prediction (VVP) model as another trained machine learning to determine CVV predicted for each action in marketing campaign, e.g. send mailer with coupon, send email with offer changes. For example [0064] 2nd sentence, [0065] 2nd sentence: cost $0.50 for designing & emailing coupon or $2.50=15 min of timex$10/hr to call customer. [0069] 2nd-3rd sentence: because analysis indicates that vendor value is decreased by calling, the vendor remove this action from marketing campaign resulting in lower cost). 

	- “calculating a plurality of key performance indicators (KPIs) based on the predicted revenue and the predicted expense data corresponding to each of the plurality of use cases”; 	(Silberman ¶ [0044] various trade-offs may be used to modify (fine tune) marketing campaigns to achieve a particular revenue goal while spending a particular amount of money. For example, assume $10 M is maximum attainable revenue. Using a marketing campaign that yields a highest revenue across all customers may yield $7 M revenue at cost of $0.5 M for marketing campaign. VAZT answer questions: Which market segment of target population yields the most revenue per cost per $? What is the impact on revenue and cost when the target population is reduced to a subset e.g., segment of customers? How much of $3 M gap can be attained (and at what cost) by running a second campaign to subset (e.g. particular segment) of customers? Is there a cheaper overall marketing campaign that yields, within a predetermined amount or % (e.g. 90%), the $7 M of revenue at significant cost savings? For example, a particular marketing campaign may be predicted to yield $6.3 M (90% of $7 M) at a cost of $0.2 M and may provide most revenue at lowest cost (e.g., biggest bang for the buck). ¶ [0067] The VVP model 312 predicts that the result of executing the 2nd marketing campaign (C2) 304 is increase in vendor value of $3,000+$1,000-$2,000+$10,000=$12,000. Thus, vendor value is predicted to increase after the marketing campaign from $30,000 (purchase of car) to $42,000, indicating that the customer values the vendor more after the marketing campaign and is therefore more likely to make additional purchases at the car dealer e.g. vendor. Total cost for 2nd campaign (C2) 304 is $1.50+$0.50+$2.50+$0.50=$5.00. ¶ [0073] 3rd-5th sentences in Fig.3, the NSP model 314 may predict that in a next event 310 vendor services the individual's car resulting in revenue of $350 (represented symbolically as S350). In this way, NSP model 314 may, for each marketing campaign, predict whether next event (or next set of events) includes a revenue event and predict how much revenue will be received. For example, in Table 1, an expected revenue column may be added, with the 1st campaign 302 predicted to yield $100, 2nd campaign 304 predicted to yield $350, and 3rd campaign predicted to yield $200. Similarly, ¶ [0107], ¶ [0110])

	- “evaluating the plurality of use cases based on the calculated plurality of KPIs corresponding to each of the plurality of use cases” (Silberman ¶ [0044] trade-offs are used to modify (fine tune) marketing campaigns to achieve a particular revenue goal while spending a particular amount of money. For example, assume $10 M is maximum attainable revenue. Using a marketing campaign that yields a highest revenue across all customers may yield $7 M revenue at cost of $0.5 M for campaign. Testing answer: Which market segment of target population yields most revenue per cost (per $)? What is impact on revenue & cost when target population is reduced to a subset (segment) of customers? How much of $3 M gap can be attained (and at what cost) by running a 2nd campaign to a subset (particular segment) of customers? Is there cheaper overall marketing campaign that yields within predetermined amount or % the $7 M of revenue at significant cost savings? For example, a particular marketing campaign may be predicted to yield $6.3 M (90% of $7 M) at cost of $0.2M and provide most revenue at lowest cost (e.g. biggest bang for buck). ¶ [0080] 1st sentence: Fig.5 includes training VVP model according. ¶ [0083] 1st sentence: at 510 the model is trained using event timelines to create a trained VVP model 312 of Fig.3). ¶ [0098] Fig.8 is a that includes training a revenue model. For other details see ¶ [0100]- ¶ [0103]. ¶ [0119] Fig.11 is a block diagram illustrating an exemplary user interface (UI) 1100 that includes exemplary selection components and display components. The UI 1100 may be displayed by software module, such as analysis module 404 of Fig.4. For example, the analysis module 404 may display UI 1100 to enable a vendor to select marketing action using action selector 1102 and change tradeoffs using multiple selection components 1104. After the tradeoffs have been changed, analysis module 404 may determine the results of selecting the tradeoffs and display the results in the UI 1100 via multiple display components 1106. ¶ [0120] For example, the vendor may select a particular action, such as email, using the action selector 1102. The vendor may use the selection components 1104 to select a particular age range using an age range selector 1108 and select a desired ending vendor value using a vendor value selector 1110. In response, the analysis module 404 may determine the results and display the results using the display components 1106. For example, the UI 1100 may display results 1112, including age range, ending vendor values, population (e.g., number of customers predicted to respond to the action), the cost of the marketing campaign, expected change in vendor value, the amount of vendor value change per dollar, predicted revenue, and the like. The UI 1100 may display the resulting information using various types of display techniques, including tables, bar graphs, pie charts, graphs, Venn diagrams, and the like. For example, a bar graph may illustrate population sizes 1114. For example, in FIG. 11, the populations sizes 1114 indicate that the selected marketing action is predicted to reach the largest number of customers in the age range 21-30 years) “and”
	
	- “adjusting, based on the evaluating, one or more of the plurality of use cases in response to a non-selection of any of the plurality of use cases”
	(Silberman ¶ [0043] last sentence and ¶ [0044] 1st, 4th-7th sentences: Modifying Marketing Campaigns Based on Trade-Offs. Various trade-offs may be used to modify (fine tune) marketing campaigns to achieve a particular revenue goal while spending a particular amount of money. VAZT can answer questions such as the following. Which market segment (of the target population) yields most revenue per cost (e.g., per dollar)? What is the impact on revenue and cost when the target population is reduced to a subset (e.g., segment) of customers? How much of the $3 M gap can be attained (and at what cost) by running a second campaign to a subset (e.g., particular segment) of customers? For example,
 	Silberman ¶ [0082] 3rd sentence, ¶ [0084]: in response to determining at 504 that no, a subset is not to be selected, the process proceed to 508. Then at 514, new customer event timelines may be added to stored data);

	- “outputting an adjusted predicted revenue and an adjusted predicted expense in response to inputting the one or more adjusted use cases into the revenue-trained artificial intelligence model and the expense-trained artificial intelligence model”; 
          (Silberman ¶ [0031] last 3 sentences: a second trained machine learning model, the next symbol predictor (NSP) model, may be used to predict N next events (where N>0) that occur after the marketing campaign has ended. For example, the NSP model may predict that, based on past events in the event timeline, a particular marketing campaign's set of actions will cause a customer to purchase an item worth a predicted amount. To illustrate, the NSP model may predict that a particular campaign will cause a customer to spend $30,000 to purchase a car from the vendor. Fig.12 ¶ [0031] 2nd-3rd sentence vendor value prediction (VVP) model as another trained machine learning to determine CVV predicted for each action in marketing campaign, e.g. send mailer with coupon, send email with offer changes. For example, ¶ [0064] 2nd sentence, ¶ [0065] 2nd sentence: cost $0.50 for designing & emailing coupon or $2.50=15 min of timex$10/hr to call customer. mid-¶ [0069]: because analysis indicates that vendor value is decreased by calling, the vendor remove this action from marketing campaign resulting in a lower cost modifying the campaign to remove C2A3 304(3) result in lower cost e.g. $2.50 instead of $5.00 and increase in vendor value, e.g. $14000 instead of $12000. ¶ [0119] 4th sentence: After the tradeoffs have been changed, the analysis module 404 may determine the results of selecting the tradeoffs and display the results in the UI 1100 via multiple display components 1106)

	- “calculating a plurality of adjusted key performance indicators (KPIs) based on the adjusted predicted revenue and the adjusted predicted expense”; 
	(Silberman ¶ [0041] 5th sentence: by comparing expected revenue and cost for different time periods, marketing campaigns may be adjusted based on various trade-offs, such as increased short-term revenue, increased long-term revenue (including lifetime revenue using an appropriately long-time period), ratio of marketing costs to predicted revenue, and the like
	Silberman ¶ [0043] last sentence: VAZT also identifies trade-offs between campaigns based on a cost of each campaign per individual, a cost of running different campaigns for different target populations (e.g., customer segments), an expected revenue, an expected change in a vendor's value to each customer, and the like. ¶ [0097] 9th-16th sentences: Assume a first group corresponding to the first marketing campaign includes 5,000 individuals, a second group corresponding to the second marketing campaign includes 35,000 individuals, and a third group corresponding to the third marketing campaign includes 20,000 individuals. The vendor may analyze the total vendor values and costs for each group and weigh various tradeoffs to determine which marketing campaign(s) to deploy. For example, deploying the second and third marketing campaigns may achieve a high total vendor value while going slightly over a marketing budget. The vendor may choose these tradeoffs and decide to allocate additional funds to the marketing budget to achieve the high total vendor value. Deploying the third marketing campaigns may reach fewer people but may achieve a slightly lower total vendor value while also satisfying the marketing budget. The vendor may choose these tradeoffs and decide to stay within the marketing budget. Deploying the second marketing campaigns may reach a larger number of people than the third marketing campaign alone but may achieve a slightly lower total vendor value than the third marketing campaign while also satisfying the marketing budget. The vendor may choose these tradeoffs and decide to reach more people) “and” 

	- “selecting one of the plurality of use cases to implement based on the plurality of adjusted KPIs” (Silberman ¶ [0092] 6th sentence: the various tradeoffs and/or criteria may be taken into consideration when selecting marketing campaigns for execution. For example, the tradeoffs and/or criteria may include a cost of each campaign per customer, predicted revenue per customer, predicted customer satisfaction, and the like. The process 700 illustrates one particular campaign selection strategy. ¶ [0096] 4th sentence: For example, the tradeoffs between marketing costs and predicted revenue may be examined to identify the marketing campaigns that target specific customer groups, resulting in the highest revenue with lowest costs), total predicted revenue when costs are kept within a predetermined marketing budget, and the like. ¶ [0111] At 916, one or more campaigns may be selected (e.g., based on various criteria or tradeoffs), as described in more detail in FIG. 10. For example, one or more campaigns may be selected based on highest revenue, cost is less than a predetermined amount (e.g., marketing budget), highest revenue per dollar (or other currency), and so on. Similarly, mid-¶ [0113]),
-------------------------------------------------------------------------------------------------------------------------------
      Silberman goes as far to state at ¶ [0047] 3rd-4th sentences that his systems and techniques enable virtual testing prior to deployment of marketing campaigns on all or specific customer segments. This way, marketing campaigns can be cost effectively evaluated and possibly modified to reduce negative consequences and increase revenue prior to execution
      Silberman does not go as far to explicitly recite his financial, marketing, econometric resources as “go-to-market (GTM) resources” as explicitly claimed. Yet,
      Gill in analogous evaluating planning & demand strategies clarifies that such financial, marketing, econometric resources are viewed as “go-to-market (GTM) resources”
	(Gill column 1 lines 31-34: All organizations operate from a business model defined set of organizational structures and interrelating business rules. It is also go-to-market strategy for the business. Gill column 5 lines 16-21: in allocating operational expenditures across departments in a Corporate Organization hierarchy a combination of value allocations can be used. For instance, 15% of total Corporate Allocation can be to the Marketing Department but with an allocation cap of $100K per quarter. 	Gill column 8 lines 2-9: Products are distributed domestically and internationally through distribution channels. domestic distribution channel is a direct sales force. A chain of international distributors represents international distribution channel. Domestically, a sales force of 20 sales representatives is organized by geographic sales territory. The individual Sales representatives manage products sales for each product within a Specified Sales territory. Gill column 10 lines 3-16: the Board of Directors at Nature’s Best Cookies decides to embark on an online business strategy with the intent of improving the company valuation. By analyzing the performance of various dimensions of the business, it is determined that the current distribution channels are Strong. There is only one exception, in that, some of low margin items (below $0.90) are not profitable to sell through direct Sales channel. The overhead of Sales expenses reduces the margin for such items. In order to avoid a conflict between the direct Sales channel and a newly proposed online channel, it is decided that all brands will continue to be sold through all markets, except certain low margin items, such as ice-cream candy. These low-margin items are earmarked for sale through the online store).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to clarify or at most complimentarily modify Silberman’s “method / system / product” to clearly include “go-to-market (GTM) resources” in view of Gill’s to have improved data structures and related data handling systems for support of business operations (Gill column 2 lines 31-33 & MPEP 2143 G). Gill would have also provided the advantage of maintaining an audit trail, such that changes in business would have been automatically synchronized with business rules embedded in information supply chain. Such synchronization would have been completed quickly and cost effectively, thereby eliminating temporal distortion-the integrity gap between the current view of the business model and the lagging views of the enterprise application infrastructure (Gill column 2 lines 50-57 & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Silberman at ¶ [0134] - ¶ [0135] in view of Gill at column 3 lines 46-50. 
Further, the claimed invention can also be viewed as mere combination of old elements in a similar evaluating market resources field of endeavor. In such combination each element would have merely performed same analytical, organizational and econometric functions as separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine Silberman in view of Gill as articulated above, the to be combined elements would have fitted together, like pieces of a puzzle in a complementary, desirable and manner . Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).

Claims 4, 11, 18 Silberman / Gill teaches all the limitations in parent Claims 1, 8, 15 above. 
Silberman further teaches / suggests: prior to inputting the price input and the quantity input into the revenue-trained and expense-trained artificial intelligence models” (Silberman¶ [0047] 3rd-4th sentences: the systems & techniques herein enable virtual testing prior to deployment of marketing campaigns on all customer segments or on specific customer segments. this way, marketing campaigns can be cost effectively evaluated and possibly modified to reduce negative consequences and increase revenue prior to execution. ¶ [0027] 3rd sentence, 
¶ [0043] 1st sentence: test of a-priori options. ¶ [0032] 1st sentence):
	- “selecting a plurality of revenue model elements applicable to an organization corresponding to the revenue producing offering” (Silberman ¶ [0009] last 3 sentences: the marketing campaigns may be selected based on weighing various tradeoffs, including total revenue that each marketing campaign is predicted to yield. to illustrate marketing campaigns are selected for execution to increase in revenue that satisfies a predetermined threshold).
	- “training the revenue-trained artificial intelligence model using the plurality of selected revenue model elements” (Silberman ¶ [0038] 2nd sentence: the NSP model may be trained using the same customer event timelines as the VVP model (e.g. determined from customer interaction data, such as CRM, CTR, and the like), to predict specific (or specific ranges of) revenue outcomes for each marketing campaign based on predicting the next symbol in a string of symbols that represent an event timeline. ¶ [0041] 1st-3rd sentences: In some cases, the NSP model may be trained to predict a next symbol (e.g., a next event), e.g., predicting expected revenue from a next event. In other cases, the NSP model may be trained to predict whether a revenue event will occur (1) within the next N number of symbols or (2) within a pre-defined time window. For example, a proximate window (e.g., a window of time that is proximate to the last event in the string of symbols) may be used to define outcomes for training the NSP model, thereby enabling the prediction of expected revenue within the next N events (where N>0). As another example, the NSP model may be trained to predict expected revenue for a pre-determined period of time (e.g., either using specific dates or a specified length of time) by accumulating expected revenue for the time period and assigning the cumulative revenue to a “super event” corresponding to the pre-determined time period)
	- “selecting a plurality of expense model elements applicable to the organization corresponding to the revenue producing offering” (Silberman ¶ [0009] last 3 sentences: Based on predicted results, marketing campaigns may be selected and execution of marketing plans initiated. For example, the one or more marketing campaigns may be selected based on weighing various tradeoffs, including total costs to execute each marketing campaign. To illustrate, marketing campaigns may be selected for execution to keep within a predetermined marketing budget within predetermined cost); “and”
	- “training the expense-trained artificial intelligence model using the plurality of selected expense model elements” (Silberman ¶ [0083] At 510, a model may be trained using the event timelines to create a trained VVP model (e.g., VVP model 312 of Fig.3). At 512, multiple marketing campaigns may be analyzed using the VVP model and one or more marketing campaigns are selected from among the multiple marketing campaigns. For example, the analysis of the VVP model may predict the vendor value after performing each action in each marketing campaign as well as the total change in the vendor value at the end of the marketing campaign. The one or more marketing campaigns may be selected based on the ending vendor values of each marketing campaign and the cost associated with each marketing campaign (e.g. Fig. 3). The process of using the VVP model to analyze and select marketing campaigns is described in more detail in Figs. 6, 7. Additional details at ¶ [0041], ¶ [0044]-¶ [0045], ¶ [0064]- ¶ [0069], ¶ [0082], ¶ [0083], ¶ [0088]).  

Claims 5, 12, 19 Silberman / Gill teaches all the limitations in parent Claims 1, 8, 15 above 
     Silberman further teaches or suggests: “further comprising” 
	- “outputting a report of the set of predicted  (Silberman Fig.7, 712: select a particular campaign -> step 718: analyze tradeoff. Figs.11-12, [0122] 4th-5th sentences: adjust sliders 1208,1210,1212 for actions 1202,1204,1206 cause analysis module 404 to display corresponding results 1214,1216, 1218 include minim current vendor value, minim predicted revenue, total population, total cost of the marketing campaign, a predicted ending vendor value, total predicted revenue etc. ¶ [0096] last sentence: the tradeoffs between marketing costs and predicted revenue may be examined to identify marketing campaigns that target specific customer groups, the highest predicted revenue per dollar (e.g., highest revenue with lowest costs), total predicted revenue when costs are kept within a predetermined marketing budget, and the like. ¶ [0097] last 7 sentences: ¶ [0113] last 7 sentences. ¶ [0118] last 7 sentences)
  Silberman does not explicitly recite his financial, marketing, econometric resources as	* “go-to-market (GTM) resources”. However,
  Gill in analogous evaluating planning and demand strategies clarifies that such financial, marketing, econometric resources are viewed as: “go-to-market (GTM) resources”
	(Gill column 1 lines 31-34: All organizations operate from a business model defined set of organizational structures and interrelating business rules. It is also go-to-market strategy for the business. Gill column 5 lines 16-21: in allocating operational expenditures across departments in a Corporate Organization hierarchy a combination of value allocations can be used. For instance, 15% of total Corporate Allocation can be to the Marketing Department but with an allocation cap of $100K per quarter. 	Gill column 8 lines 2-9: Products are distributed domestically and internationally through distribution channels. domestic distribution channel is a direct sales force. A chain of international distributors represents international distribution channel. Domestically, a sales force of 20 sales representatives is organized by geographic sales territory. The individual Sales representatives manage products sales for each product within a Specified Sales territory. Gill column 10 lines 3-16: the Board of Directors at Nature’s Best Cookies decides to embark on an online business strategy with the intent of improving the company valuation. By analyzing the performance of various dimensions of the business, it is determined that the current distribution channels are Strong. There is only one exception, in that, some of low margin items (below $0.90) are not profitable to sell through direct Sales channel. The overhead of Sales expenses reduces the margin for such items. In order to avoid a conflict between the direct Sales channel and a newly proposed online channel, it is decided that all brands will continue to be sold through all markets, except certain low margin items, such as ice-cream candy. These low-margin items are earmarked for sale through the online store).
	Rationales to modify/combine Silberman / Gill are above and reincorporated. 

Claims 6, 13, 20 Silberman / Gill teaches all limitations in parent Claims 1, 8, 15 above. 
	Silberman still recites at ¶ [0043] 1st sentence: VAZT yields insights into effectiveness of marketing campaigns based on potential revenue, increase in vendor value, based on either a-priori segmentation or segmentation based on the results of the VAZT analysis. Also 
	Silberman ¶ [0028] 3rd sentence: the analysis may be performed using clustering.
	Silberman does not teach: “further comprising” 
	- “segmenting the predicted revenue, the predicted expense data, and the predicted GTM resources into a plurality of sales areas, wherein the sales area include one or more geographies and one or more sales channels”. However, 
	Gill in analogous evaluating planning and demand strategies teaches/suggests:  
	- “segmenting the predicted revenue, the predicted expense data, and the predicted GTM resources into a plurality of sales areas, wherein the sales area include one or more geographies and one or more sales channels”
	(Gill column 1 lines 31-34: All organizations operate from a business model defined set of organizational structures and interrelating business rules. It is also go-to-market strategy for the business. Gill column 5 lines 16-21: in allocating operational expenditures across departments in a Corporate Organization hierarchy a combination of value allocations can be used. For instance, 15% of total Corporate Allocation can be to the Marketing Department but with an allocation cap of $100K per quarter. 	Gill column 8 lines 2-9: Products are distributed domestically and internationally through distribution channels. Domestic distribution channel is direct sales force. A chain of international distributors represents international distribution channel. Domestically a sales force of 20 sales representatives is organized by geographic sales territory. The individual Sales representatives manage products sales for each product within a Specified Sales territory. Gill column 10 lines 3-16: the Board of Directors at Nature’s Best Cookies decides to embark on an online business strategy with intent of improving the company valuation. By analyzing performance of various dimensions of the business, it is determined that current distribution channels are strong. There is only one exception in that, some of low margin items (below $0.90) are not profitable to sell through direct sales channel. The overhead of Sales expenses reduces the margin for such items. to avoid a conflict between direct Sales channel and newly proposed online channel, it is decided that all brands will continue to be sold through all markets, except certain low margin items, such as ice-cream candy. These low-margin items are earmarked for sale through the online store. column 10 lines 53-61: While Nature's Best Cookies sells pre-baked and packaged cookies of multiple flavors, 30% of the cookies consumed in the customer base are home-baked from packaged dough. Also, the Study indicates that the cost of dough eats up more than 40% margin from the Sale of baked cookies. Nature's Best Cookies buys about 80% of dough from a single Supplier-DoughMakers, Inc. This Supplier is a public company with a severely depressed Stock price). 
	Rationales to modify/combine Silberman with/and Gill are above & reincorporated since dependent claims 6, 13, 20, merely narrow parent claims 1,8,15 to details of segmenting the aforementioned metrics.  

Claims 7, 14 Silberman / Gill teaches all the limitations in parent Claim 1 above. 
	Silberman further teaches or suggests “further comprising” 
	- “ categories is selected from the group consisting of one or more Deal counts” (¶ [0063] 1st sentence: in marketing campaign 304, 1st action C2A1 304(1) may include sending a mailer with a promotional coupon ("Mp" in Fig.3) for a discount on parts and service. ¶ [0064] 1st sentence: the 2nd action C2A2 304(2) may include emailing a coupon ("E" in FIG. 3) for a discount on parts and service. ¶ [0065] 1st sentence: The third action C2A3 304(3) may include calling ("C" in FIG. 3) the customer as a follow-up to the purchase to determine if the individual was satisfied with the car purchase and to verbally offer a discount on parts and service. ¶ [0066] 1st sentence: the fourth action C2A4 304(4) may include sending a mailer (labeled "Ms" in FIG. 3) with a coupon for a discount on a seasonal service (e.g., air conditioning tune-up prior to the summer months or a winterizing tune-up prior to the winter months), “one or more Average Selling Prices, one or more Bookings (Land, Expand, renewal subscriptions), one or more Revenues (land license, land subscription, expand license, expand subscription, renewal subscriptions), one or more ARR (Annual Recurring Revenue), one or more Churn, and one or more deferred revenues”.
	Silberman does not explicitly recite 
	- “providing a set of data by one or more categories and by as claimed. However, 
	Gill in analogous evaluating planning and demand strategies teaches/suggests:  
	- “providing a set of data by one or more categories and by one or more of the plurality of sales areas” (Gill column 8 lines 6-7: domestically, a sales force of twenty sales representatives is organized by geographic sales territory)
	Rationales to modify/combine Silberman with/and Gill are above and reincorporated since dependent claims 7,14, merely narrow the parent claim 6 to additional details of the data sets and categories. 
---------------------------------------------------------------------------------------------------------------------
Conclusion
Following prior art is made of record and considered pertinent to Applicant’s disclosure:
* WO 2021096564 A1 teaching Explainable artificial intelligence-based sales maximization decision models
* Francesco Corea, Applied Artificial Intelligence Where AI Can Be Used In Business, Vol1, Springer, ISBN 978-3-319-77252-3, pp5-10, 11-17, 19-26, 27-31, year 2019 teaching at p.13 ¶1 the implementation of artificial intelligence to go-to-market and sales enterprises, 
	* US 20180025394 A1reciting at  ¶ [0125] Decision Maker 104 provides critical business, strategic, marketing, and operational reactive decision making, based on Artificial Intelligence (AI) methodologies—such as improving go-to-market plan, hit market faster, marketing plan reassessment, pricing strategy reassessment, sales plan reassessment, sales force effectiveness, etc.—in the course of an active Business Strategy/Marketing Strategy—according to the results of Validity Analyzer 102 and Reliability Analyzer 103.
	* US 20200410296 A1 teaching at ¶ [0039] 1st sentence: at 308, reducing variables implemented within developed models for use case. ¶ [0043] last 2 sentences: remaining (non-selected) models are discarded and/or modified to operate in accordance with only the variables used by the selected production model;
¶ [0049] 7th sentence: re-executing the developed models of steps 312, 316, and/or 320 in accordance with the updated variables
* US 20200349591 A1 teaching Cognitive go-to-market prioritization sets
* US 20200050988 A1 teaching the Implementing of a Hybrid Deep Neural Network Model to Determine a Market Strategy
* US 20210182738 A1 ¶ [0056] last two sentences: Note that, according to some embodiments, an automatic learning process (e.g., associated with machine learning) may dynamically evaluate a cost of a particular ensemble action (as opposed to relying on known fixed cost metrics for particular ensemble actions). As a result, the learning may inform a choice or adjustment of ensemble action (and/or modify any associated cost function associated with an optimization).
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	December 2nd, 2022 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015); 
        In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
        In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential)
        2 MPEP 2106.04(a)(2) I, here akin to a formula for computing an alarm limit, Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978) /  calculating a number representing an alarm limit value using the mathematical formula Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978); and/or  a mathematical formula for hedging (claim 4), in “Bilski v. Kappos, 561 U.S. 593, 599, 95 USPQ2d 1001, 1004 (2010)”; “performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018),
        3 MPEP 2106.04(a)(2) III
        4 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        5 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016), Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)
        6 Parker v. Flook, 437 U.S. at 586, 198 USPQ at 196
        7 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
        8 Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012)
        9 stored in computer readable storage medium and interpreted to exclude transitory signals per se as read in light of Original Spec ¶ [0013] last sentence